 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 1 of 31 PageID 7787


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


HUGO LOVO, ET AL.                                    §
                                                     §
VS.                                                  §         ACTION NO. 4:16-CV-853-Y
                                                     §
EXPRESS COURIER INTERNATIONAL,                       §
INC., ET AL.                                         §

      ORDER PARTIALLY GRANTING CROSS-MOTIONS FOR SUMMARY JUDGMENT

        Pending before the Court is Defendants' Motion for Summary

Judgment (doc. 74).               Also pending before the Court is Plaintiffs'

Motion for Partial Summary Judgment (doc. 81). After consideration

of the motions, the related briefs, and the applicable law, the Court

concludes that the motions should be and hereby are PARTIALLY GRANTED.


                                   I.     Factual Background
        Defendant Express Courier International, Inc. ("Express"), is

a third-party logistics company that assists businesses in delivering

their products to the end consumer.                         Express provides its business

customers with warehouse services for the storage of freight and

facilitates the "last mile" of delivery of their products to
consumers.          These last-mile deliveries are generally over short

distances in congested urban areas.

        Express does not own or operate delivery vehicles but instead

facilitates these deliveries by hiring drivers as independent

contractors. The drivers provide their own vehicles to complete these

deliveries and are paid on a piece-rate basis, agreeing to accept

a certain rate of pay per package delivered for Express. During the

period in question, the bulk of Express's services out of the Fort

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 1
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 2 of 31 PageID 7788


Worth branch consisted of Amazon Prime deliveries in the Dallas/Fort

Worth area.

        Plaintiffs are a group of Express's former drivers who contend

that Express violated the Fair Labor Standards Act ("FLSA"), 29 U.S.C.

§ 201, et seq., regarding their work.                             Specifically, the drivers

contend that, despite the fact that they signed independent-contractor

agreements with Express, they were actually employees under the FLSA

and should have been paid a minimum wage and overtime for making

deliveries for Express. Certain of the plaintiffs also contend that

Express retaliated against them in violation of the FLSA.                                  Both

parties have filed motions for summary judgment.


                             II.     Summary-Judgment Standard
        When the record establishes “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law,” summary judgment is appropriate. Fed. R. Civ. P.

56(a). “[A dispute] is ‘genuine’ if it is real and substantial, as

opposed to merely formal, pretended, or a sham.”                             Bazan v. Hidalgo

Cnty., 246 F.3d 481, 489 (5th Cir. 2001) (citation omitted). A fact
is “material” if it “might affect the outcome of the suit under

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

        To demonstrate that a particular fact cannot be genuinely in

dispute, a defendant movant must (a) cite to particular parts of

materials in the record (e.g., affidavits, depositions, etc.), or

(b) show either that (1) the plaintiff cannot produce admissible

evidence to support that particular fact, or (2) if the plaintiff

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 2
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 3 of 31 PageID 7789


has cited any materials in response, show that those materials do

not establish the presence of a genuine dispute as to that fact.

Fed. R. Civ. P. 56(c)(1).                   Similarly, a plaintiff movant must (a)

cite to particular parts of materials in the record (e.g., affidavits,

depositions, etc.), and (b) if the defendant has cited any materials

in response, show that those materials do not establish the presence

of a genuine dispute as to that fact.                             Fed. R. Civ. P. 56(c)(1).

Although the Court is required to consider only the cited materials,

it may consider other materials in the record.                             See   Fed. R. Civ.

P. 56(c)(3). Nevertheless, Rule 56 "does not impose on the district

court a duty to sift through the record in search of evidence to

support a party's opposition to summary judgment." Skotak v. Tenneco

Resins, Inc., 953 F.2d 909, 915-16 & n.7 (5th Cir.), cert. denied,

506 U.S. 825 (1992).                 Instead, parties should "identify specific

evidence in the record, and . . . articulate the 'precise manner'

in which that evidence support[s] their claim."                              Forsyth v. Barr,

19 F.3d 1527, 1537 (5th Cir. 1994).

        In evaluating whether summary judgment is appropriate, the Court

“views the evidence in the light most favorable to the nonmovant,
drawing all reasonable inferences in the nonmovant’s favor.” Sanders-

Burns v. City of Plano, 594 F.3d 366, 380 (5th Cir. 2010) (citation

omitted) (internal quotation marks omitted). “After the non-movant

has been given the opportunity to raise a genuine factual [dispute],

if no reasonable juror could find for the non-movant, summary judgment

will be granted." Byers v. Dallas Morning News, Inc., 209 F.3d 419,

424 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317,


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 3
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 4 of 31 PageID 7790


322 (1986)).


                                          III.      Analysis
A.    Independent Contractor or Employee?

        Under the FLSA, the plaintiff has the burden to demonstrate an

employer/employee relationship. See Eberline v. Media Net, L.L.C.,

636 F. App'x 225, 226-27 (5th Cir. 2016).                              Whether a worker is an

employee or an independent contractor is a mixed question of law and

fact. See Robicheaux v. Radcliff Material, Inc., 697 F.2d 662, 666

(5th Cir. 1983).              But "the determination of whether a particular

factual setting gives rise to coverage under the FLSA is a matter

of law."        Donovan v. Brandel, 736 F.2d 1114, 1116 (6th Cir. 1984);

see also Wherley v. Schellsmidt, No. 3:12-CV-0242-D, 2013 WL 5744335,

*3 (N.D. Tex. Oct. 23, 2013) (Fitzwater, J.) ("The ultimate

determination of whether an individual is an employee under the FLSA

is a legal, and not factual, finding.).                            Here, the parties largely

agree as to the facts regarding the employee/independent-contractor

analysis but disagree as to the conclusion to be reached from those

facts.

        The FLSA defines an "[e]mployee" as "any individual employed

by an employer."               29 U.S.C. § 203(e)(1)(West 2018).                     "Employer

includes any person acting directly or indirectly in the interest

of an employer in relation to an employee."                               Id. § 203(d).     And

"[e]mploy" means "to suffer or permit to work."                             Id. § 203(g).    As

a result, "[t]he definition of employee under the FLSA is particularly

broad."        Hopkins v. Cornerstone Am., 545 F.3d 338, 343 (5th Cir.

2008); see also Robicheaux, 697 F.2d at 665 (Under the FLSA, "[t]he

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 4
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 5 of 31 PageID 7791


term 'employee' is thus used 'in the broadest sense ever . . .

included in any act.'") (quoting Donovan v. Am. Airlines, Inc., 686

F.2d 267, 271 (5th Cir. 1982)); cf. Nationwide Mut. Ins. Co. v.

Darden, 503 U.S. 318, 326 (1992) (noting that the FLSA's definition

of "employ" "stretches the meaning of 'employee' to cover some parties

who might not qualify as such under a strict application of

traditional agency law principles"); Brandel, 736 F.2d at 1116 ("In

interpreting          [the      FLSA]      the     courts       have   construed    the   Act's

definitions liberally to effectuate the broad policies and intentions

of Congress").

        In deciding whether a worker qualifies as an employee or is

instead an independent contractor, "common law concepts of 'employee'

and 'independent contractor' have been specifically rejected by the

courts."        Robicheaux, 697 F.2d at 666.                      And the fact that workers

"signed contracts stating that they were independent contractors,

while relevant, is not dispositive." Id. at 667; accord Carrell v.

Sunland Constr., Inc., 998 F.2d 330, 334 n.4 (5th Cir. 1993); see

also Robicheaux, 697 F.2d at 667 ("An employee is not permitted to

waive employee status.").                   Instead, courts "focus on whether, as a

matter of economic reality, the worker is economically dependent upon

the alleged employer or is instead in business for himself." Hopkins,

545 F.3d at 343; see also Herman v. Express Sixty-Minutes Delivery

Serv., Inc., 161 F.3d 299, 303 (5th Cir. 1998) ("In other words, our

task is to determine whether the individual is, as a matter of

economic reality, in business for himself or herself.").

        To guide this assessment, courts consider the following non-


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 5
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                        Page 6 of 31 PageID 7792


exhaustive factors:                "(1) the degree of control exercised by the

alleged employer; (2) the extent of the relative investments of the

worker and the alleged employer; (3) the degree to which the worker's

opportunity for profit or loss is determined by the alleged employer;

(4) the skill and initiative required in performing the job; and (5)

the permanency of the relationship."                             Id.      "No single factor is

determinative."             Id.     The Court will now consider these factors in

turn.

        1. Control
        "Under our economic-realities approach, '[c]ontrol is only

significant when it shows an individual exerts such a control over

a meaningful part of the business that []he stands as a separate

economic entity.'"              Hopkins, 545 F.3d at 343 (quoting Brock v. Mr.

W Fireworks, Inc. 814 F.2d 1042, 1049 (5th Cir. 1987)). "In analyzing

the 'control' factor, courts focus on whether the alleged employer

controlled the details of the job, including, for example, the

worker's        schedule,         timing       of    breaks,           training,   compensation,

supervision, and manner and method of the work performed." Gate Guard

Servs. L.P. v. Solis, No. V-10-91, 2013 WL 593418, *3 (S.D. Tex. Feb.
13, 2013) (citing Carrell, 998 F.2d at 332, 334).                                  "T]he lack of

supervision over minor regular tasks cannot be bootstrapped into an

appearance of real independence." Usery v. Pilgrim Equip. Co., Inc.,

527 F.2d 1308, 1312 (5th Cir. 1976).                             Express contends that the

plaintiffs were independent contractors, as stated in their contracts,

because in actuality they "had control over (i) their schedules, (ii)

the ability to hire others to perform the work, (iii) compensation


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 6
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 7 of 31 PageID 7793


terms, (iv) training, (v) working for others, (vi) and operation of

equipment."          (Express's Br. (doc. 75) 12-13.)

        Express contends that the drivers set their own schedules,

determining when to take lunch breaks and when to take days off work.

Express notes that plaintiffs Bajracharya and Castellanos took various

days off work.            It admits, however, that its drivers were required

to make sure their Amazon deliveries, which constituted the bulk of

deliveries emanating from the Fort Worth branch, were covered while

they were off work.               (Express's Br. (doc. 75) 5-6, 14.)

        Express also alleges that drivers were free to reject work

without repercussion, to request specific assignments, or to pick

up extra work from other companies.                           See Herman, 161 F.3d at 303

(concluding that employer had minimal control over delivery drivers

where "[t]he drivers set their own hours and days of work and can

reject deliveries without retaliation"); but see Reich v. Circle C

Invs., Inc., 998 F.2d 324, 327 (5th Cir. 1993) (affirming determina-

tion that workers were employees where they were "required to comply

with weekly work schedules [and disciplined with] fines . . . for

absences and tardiness").                      In this regard, Express notes that

plaintiff Masoud ultimately rejected an entire route he believed to

be unprofitable, and plaintiff Bajracharya "similarly rejected work

without repercussion."1 (Express's Br. (doc. 75) 13.) Express also
notes that plaintiff Castellanos requested a change in routes to be



        1
      Bajracharya's rejection of work appears, however, to
actually have been rejection of extra work on a day when he had
already completed his normal route and informed the dispatcher
that he was feeling ill. (Express's App. (doc. 76) 13.)
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 7
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 8 of 31 PageID 7794


closer to his brother's route so they could cover for each other,

and that some plaintiffs desired to remain "floaters" so they could

pick up and decline work as they saw fit.

        Express also notes that the drivers determined their own routes

to achieve maximum profitability and could hire extra drivers to make

more money. Express contends that each driver negotiated his piece-

rate with Express.2               If drivers hired extra drivers, they trained

them, determined the portion of their piece-rate they would pay them,

and dictated their schedules. See Krupicki v. Eagle One, Inc., No.

4:12-CV-00150-KGB, 2014 WL 12710353, *4 (E.D. Ark. Apr. 3, 2014)

(noting that a driver's ability to "hire sub-agents to make some of

his deliveries" and to "determine[] which deliveries his sub-agents

made and also set their rate of pay" weighed in favor of independent-

contractor status").                Indeed, plaintiffs Khalid and Tariq Alfheed

developed "a sizeable organization, generating more than $630,000.00




        2
      In support of this proposition, Express points to the
deposition of Charles Moyer. (Express's Br. (doc. 75) 9 (citing
"App. 285-86").) Express failed, however, to submit the entirety
of Moyer's deposition and wholly fails to otherwise explain who
he is or how he has relevant knowledge of these facts.
Plaintiffs submitted the entire Moyers deposition, however, and
it appears from that submission that Moyers was formerly the
Chief Commercial Officer for Express. (Pls.' App. (doc. 86-30)
2532.) His testimony regarding the issue is, however, fairly
conclusory. (Express's App. (doc. 76) 285-86 ("Compensation
between Express and a delivery driver . . . is negotiated between
the contractor and the OPS personnel . . . . Typically, [the
driver was negotiating] with the local personnel in that
branch."). Aside from Moyer's conclusory testimony, Express cites
only one time when one of the plaintiffs (Masoud) negotiated a
higher piece-rate than normal after he complained that he was not
making anything on the route.
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 8
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                      Page 9 of 31 PageID 7795


in revenue while they were [c]ontractors."3                             (Express's Br. (doc.

75) 7.) Additionally, Express notes that while driving for Express,

Plaintiffs provided their own vehicles to use for delivery, and paid

for their insurance, upkeep, and gasoline.

        Plaintiffs counter, however, that their ability to set their

own schedule was illusory. Indeed, Express's regional director Lloyd

Price wrote and posted a document at the Fort Worth location

subjecting all drivers to a mandatory "check in time" of 9:00 a.m.

and another mandatory "check out time" for deliveries of 11:00-11:15.

The document required that all "wave 1" deliveries be completed before

a driver came back for "wave 2" of deliveries in the afternoon.

Drivers were required to check out with dispatch if they had a bad

address for a package, as soon as a wave of deliveries was completed,

if they were unable to make it back by 3:00 p.m. for the second wave

of deliveries, and before logging out of "Data Trac" for the day.

Price also dictated that for wave 2, all drivers had to be checked

out no later than 4:30 p.m. and deliveries completed no later than

8:30 p.m.         (Pls.' App. (doc. 86-32) p. 2598-99.)

        Plaintiffs' testimony about their work hours jibed with the

requirements contained within Price's posting. Plaintiffs testified

that Express set their hours and substantially extended those hours

during peak periods. (Pls.' App. (doc. 86-1) 1-8.)4                            They testified


        3
      The cited evidence reflects that this amount was earned by
the Alfheed brothers over the course of approximately four years.
(Express's Br. (doc. 75) 7 (citing "App. 846").)
        4
      Plaintiffs' appendix contains summaries of the testimony of
each plaintiff regarding particular subjects. The Court has
independently verified that these summaries are true and accurate
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 9
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 10 of 31 PageID 7796


that Express management generally required them to report by 9:00

a.m. at the latest--even earlier during peak periods--and they made

deliveries until 9:00 p.m. (Id.) If they were late arriving, they

were refused deliveries for the day and sent home without pay;

similarly, if they failed to complete their deliveries by the 3:00

p.m. wave 1 or 9:00 p.m. wave 2 deadlines, they were threatened with

having their routes taken away. (Pls.' App. (doc. 86-1) 9-13.) And

although Plaintiffs decided when to eat lunch, take restroom breaks,

and gas their vehicles, most testified that they either skipped lunch

or ate on the run because their delivery schedule simply did not allow

for breaks.          (Pl.'s App. (doc. 86-1) 52-55.)

        Furthermore, it appears that, in reality, the drivers' ability

to take days off was not as unfettered as Express contends.                                  For

example, plaintiff Urbina was told he could not take a day off because

another driver that Express put on his route was making too many

mistakes. (Id. (doc. 86-15) 593-94.) Plaintiff Bira testified that

he was getting calls to come in and cover other drivers on the

holidays and was told that if he did not come in, he would be fired.

(Id. (doc. 86-25) 1965.) And plaintiff Tariq Alfheed testified that

he was required to leave his wife at the hospital during a C-section

because dispatch called him to cover a route or threatened he would

lose it.        (Pls.' App. (doc. 86-20) 1201-02.)

        Similarly, many plaintiffs testified that they felt unable to



representations of the actual testimony provided by the
plaintiffs listed on the summaries. For ease of reference, the
Court has cited to the summaries except where citation to a
particular plaintiff's deposition testimony is more appropriate.
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 10
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 11 of 31 PageID 7797


reject Express's requests for help with additional routes or

deliveries. Plaintiff Bajracharya testified that he often was called

back in from his delivery route to help other drivers and that when

he once told Express that he did not want to help with the Trophy

Club route, he was told "you're not helping the company.                                 And you

might lose your route."                    (Pls.' App. (86-18) 895.)                 He further

testified that he "just couldn't reject them like saying, 'Hey, I

don't want to do it.' Because I know the [con]sequences.                               The next

thing they are going to tell you is if I don't do it, they will say,

like, you may lose your route."                        (Id. at 892.)          Similarly, Tariq

Alfheed testified that he couldn't just notify dispatch that he could

not cover a run "[b]ecause if I do that, I would lose my job." (Id.

(doc. 86-20)           1202.)       Plaintiff Prajapati testified that he could

not refuse a delivery because "I would lose my job or . . . he would

get mad. I mean, you couldn't say no." (Id. (doc. 86-21) 1403-04.)

        Several of the plaintiffs testified that they received initial

training from an Express team leader or warehouse supervisor named

"Darian" when they commenced work as a driver.                               (Pls.' App. (doc.

86-1) 48-51.) Plaintiff Lovo testified that Darian trained him for

one week on "[h]ow to use the scanner, how to deliver the package,

where to put the package," and that the training included riding along

with Darian while he made some of the deliveries. (Pls.' App. (doc.

86-13) 294-96.) Plaintiffs also note that they were required to wear

a uniform they purchased from Express containing the Express logo

and to display an Express decal on their vehicle while making




ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 11
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 12 of 31 PageID 7798


deliveries.5          (Pls.' App. (doc. 86-1) 37-47.)                      Compare Herman, 161

F.3d at 302 (independent contractors in part because uniforms were

not required, just preferred), with Flores v. Velocity Express, LLC,

250 F. Supp. 3d 468, 473 (N.D. Cal. 2017) (drivers were employees

in part because they were required to wear company uniform and place

signage on vehicles). And if Plaintiffs were late appearing for work

or did not have on the correct Express shirt, they were sent home

for the day without pay.                    Repeated infractions resulted in their

routes' being taken from them.                         (Pl.'s App. (doc. 86-1) 9-11.);

Compare Eberline, 636 F. App'x at 227 (concluding that evidence

supported         independent-contractor                 status         where   "there   were   no

repercussions for late arrivals, [installers were] not required to

check in with the Defendants when [they] arrived, . . . installers

could determine how many days they worked, which days they worked,

and what time slots they were available to work" and had "refused

assigned installations jobs with no penalty"), with Flores 250 F.

Supp. 3d at 486 (N.D. Cal. 2017) ("[E]ven assuming that Plaintiffs

could control certain aspects of their work--i.e. lunch, vacation,

which routes they accepted, and whether they delivered packages in

the order listed on the manifest--their independence with respect

to these minor tasks is not sufficient to establish their economic

independence under [the] FLSA's economic realities test.").

        Furthermore, regarding Plaintiffs' ability to hire helpers,



        5
      The drivers were not only required to wear the uniform
during deliveries, but also at the terminal prior to deliveries
while sorting packages, for which they received no additional
pay. (Pls.' App. (doc. 86-25) at 1978.)
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 12
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 13 of 31 PageID 7799


several plaintiffs testified that the helpers could only be hired

with Express's permission and then remained under Express's control.

For example, plaintiffs Bajracharya and Masoud testified that they

had to get Express's approval to use a helper and then the helper

had to go through all of Express's normal hiring procedures, such

as submitting an application and filling out a background check.

(Pls.' App. (doc. 86-18) 880-881; (doc. 86-14) 448-49.)                                  Indeed,

Express's Director of Compliance, Randy Head, admitted that these

"subcontractor" drivers had to sign an agreement directly with

Express.         (Pls.' App. (doc. 86-27) 2228.)                         And plaintiff Khalid

Alfheed testified that although Express encouraged them to recruit

helper drivers, Express would shift those helpers around to other

drivers as it saw fit.                  (Pls.' App. (doc. 86-19) 1116-17; 1130.)

Plaintiff Woodrow testified that when he started working, Express

had a hiring freeze so he worked for two weeks under another driver

before Express hired him directly for his own routes.                               (Id.   (doc.

86-24) 1919-20.)             Indeed, plaintiff Masoud testified that Express

came to him and asked him to take on a new driver who had actually

applied with the company but could not be hired due to a hiring

freeze.       (Id. (doc. 86-14) 351-52.)                    Masoud took on this driver as

a helper, but he only worked with him for a short time before Express

assigned him to another route.                       (Id. at 354.)

        Plaintiffs also testified that Express controlled their routes

of deliveries. Several plaintiffs testified that they were required




ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 13
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                        Page 14 of 31 PageID 7800


by Express management to use the "Road Warrior" app.6                                (Pls.' App.

(doc. 86-13) 277-78; (doc. 86-14) 371; (doc. 86-18) 886; (doc. 86-23)

1710; (doc. 86-24) 1935; (doc. 86-25) 2031.) But Tariq Alfheed

testified that he preferred Google Maps and used it without Express's

knowledge.          (Express's App. (doc. 76-1) 381-82.) And plaintiffs

Bajracharya and Masoud testified that although Express required them

to use the Road Warrior app, they occasionally deviated from the route

suggested by it if they knew a faster route. (Id. at 9-10; 247-48.)

        Plaintiffs also note that they were often required to check in

with Express's dispatchers. Several plaintiffs testified that they

were in frequent contact with Express dispatch each day, having to

check in with them in the morning and check out with them when their

deliveries were finished.                     The drivers also had to contact the

dispatchers to discuss any problems with their deliveries, such as

if they could not find the address for a delivery or if a package

was damaged.            And dispatch would contact the drivers whenever a

delivery needed to be accelerated due to a customer's complaint, or

if a customer relayed information regarding where specifically to

leave a package at the delivery location.                               (Pls.' App. (doc. 86-1)

18-24.)         In this regard, plaintiff Bajracharya's testimony is

compelling:

        Q: What do you mean when [you] say "they knick-knacked"
        him?
        A: They call you when you are driving, asking about the
        package. They text you while . . . you are driving [a]nd


        6
      Express's corporate representative, John Ramoin, testified,
however, that although use of a mapping app was "best practices,"
he had not "seen" any particular app being required. (Pls.' App.
(doc. 86-28) 2342.)
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 14
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 15 of 31 PageID 7801


        they expect you to respon[d] right after they text you.
        And if you don't, you get, like, threatened like saying,
        like, 'Hey, you will lose the route."
        . . . .
        Q: Did you experience that same treatment?
        A: A million times, ma'am.

(Id. at 884.)            Furthermore, Express received a message via their

scanning software every time a package was delivered, and dispatch

would call a driver if they believed he had left the package at the

wrong address. (Pls.' App. (doc. 86-25) 2032-33.); see also Collinge

v. IntelliQuick Delivery, Inc., No. 2:12-CV-00824-JWS, 2015 WL

1299369, * (D. Ariz. Mar. 23, 2015) (concluding drivers were employees

in part because the company "monitors its drivers' work using its

'CXT system,' which allows [the company] to know where its drivers

are at all times and to communicate with them").

        Thus, after review of the evidence submitted by the parties,

the Court concludes that the control factor militates in favor of

the drivers' having employee status. The drivers simply did not have

the type of control over their work as one who stood as a separate

economic entity from Express.

        2.    Relative Investments
        "In applying the relative-investment factor, [courts] compare

each worker's individual investment to that of the alleged employer."

Hopkins, 545 F.3d at 334.                        So that Express did not have to present

a Rule 30(b)(6) corporative representative for deposition on this

subject, the parties entered into a stipulation providing that "for

each of the tax years 2014, 2015, 2016, and 2017, [Express's]

investment and expenses in its business operations in Dallas and Fort

Worth, Texas[,] exceeded the investments and expense of each of the

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 15
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 16 of 31 PageID 7802


[plaintiffs] providing transportation-related services to [Express]

during those same tax years."                       (Agreed Stipulation (doc. 63) 1.)

In accordance with Express's stipulation, its investment in its

business exceeded the amount of Plaintiffs' investments in being

delivery drivers.

        Express now contends, however, that the relevant question is

not which party invests more in its overall business but instead which

party contributed more toward the particular work that Plaintiffs

performed.         In support of this proposition, Express cites Thibault

v. Bellsouth Telecommunications, Inc., 612 F.3d 843, 847 (5th Cir.

2010).        In that case, the court noted that a prior panel had

"'recognized' the overall investment by the alleged employer, but

. . . did not focus on it.                     Instead, [that panel] compare[d] the

amount the alleged employer and employee each contribute to the

specific job the employee undertakes." Id. (citing Carrell, 998 F.2d

at 333.)        Here, there is no evidence regarding the specific amount

of Express's investment in the drivers' delivery work. Plaintiffs

were required to provide their own vehicles, maintain insurance on

the vehicles, pay for repairs, and pay for gasoline.7                                It is also



        7
      It appears that at least some of the plaintiffs used their
delivery vehicles as their personal vehicle as well. "Although
the driver's investment of a vehicle is no small matter, that
investment is somewhat diluted when one considers that the
vehicle is also used by most drivers for personal purposes."
Herman, 161 F.3d at 304 (concluding that "the district court
clearly erred in finding the drivers' relative investment to be
significant" where they used personal vehicles to make
deliveries); see also Brock, 814 F.2d 1042, 1051 (5th Cir. 1987)
(concluding that fireworks stand operator who used in his work a
computer he originally purchased as a home computer for school
work had made no investment).
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 16
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 17 of 31 PageID 7803


clear, however, that Express provided warehouses for the storage and

sorting of the packages prior to delivery and dispatchers to assist

the drivers in ensuring the packages were timely and properly

delivered. Although the amounts Express expended on those items has

not been quantified, the Court strongly suspects such amounts are

greater than any single driver's investment. Furthermore, this Court,

like the panels in Thibault and Carrell, "'recognize[]' the overall

investment by [Express]."                    Id.     Consequently, the Court concludes

that this factor tips in favor of the drivers' having employee status.

        3.    Profit or Loss
        Under this factor, a court looks to see which party controlled

"[t]he major determinants of the amount of profit [that the worker]

could make."           Usery, 527 F.2d at 1313.                   Express contends that the

drivers determined their profits by negotiating rates, yet it only

points to one instance where a single driver (Masoud) was able to

negotiate a slightly higher piece rate on a route due to the greater

distance, and thus expense, incurred on that route.                                Express also

notes that some drivers hired additional drivers to help increase

their profits, and that several drivers cut costs by purchasing
cheaper cars, renting cars instead of purchasing them, or saving on

insurance. Hiring, managing, training and paying additional drivers

is indicative of the type of skill required of a business owner and

thus militates toward independent-contractor status.                               And although

a driver's ability to cut costs and increase his net pay was limited

due to both the cap imposed by Express on the amount of the piece

rate it would pay and by the number of deliveries it made available


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 17
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 18 of 31 PageID 7804




to drivers, the Fifth Circuit has previously concluded that the

ability to "increase[] profits by controlling costs" is also

indicative of independent-contractor status. Thibault, 612 F.3d at

846 (concluding that cable splicers were independent contractors in

part because they could increase profits by controlling their costs);

see also Carrell, 998 F.3d at 334 (although company "exerted some

control over the Welders' opportunity for profits by fixing the hourly

rate and the hours of work. . . . the tax returns . . . indicate that

the Welders' profits also depended on their ability to control their

own costs.").           Consequently, the Court concludes that this factor

points to the drivers' having independent-contractor status.

        4. Skill and Initiative

        Express contends that acting as one of their drivers "required

planning skills as well as an understanding of pickup and delivery

methods, as well as organization and vehicle know-how." (Express's

Br. in Support of Mot. for Summ. J. (doc. 75) 26.)                                  In support,
Express points to testimony of some of the plaintiffs indicating that

as they became more familiar with their routes and made more

deliveries, they became more efficient.                                 But for FLSA purposes,

"initiative, not efficiency, determines independence."                               Brock, 814

F.2d at 1053. "Routine work which requires industry and efficiency

is not indicative of independence and nonemployee status."                                Usery,

527 F.2d at 1314.             "Generally, [courts] look for some unique skill

set . . . or some ability to exercise significant initiative within


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 18
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 19 of 31 PageID 7805




the business."           Hopkins, 545 F.3d at 345. Price testified that the

only requirements for a driving position with Express were that the

applicant possess a valid driver's license, have a certain type of

vehicle and insurance, and pass a background test and drug screen.

(Pls.' App. (doc. 86-29) 2450.) Although Price suggested that prior

experience was required, (id. at 2453), several of the plaintiff

drivers had no prior experience. (Pls.' Br. (doc. 82) 42 (summarizing

testimony of no prior experience from certain Plaintiffs).)                                There

is simply no evidence that any special skill set was required to be

a driver for Express. See Herman, 161 F.3d at 305 (rejecting district

court's determination that a driver who "must rely on his own

judgment, knowledge of traffic patterns and road conditions in the

Dallas-Fort Worth metroplex, ability to read a MAPSCO, and ability

to anticipate the need for an alternate route" had "specialized skills

beyond that of merely driving an automobile").                               Thus, this factor

weighs in favor of employee status.8

        5. Permanency
        "This factor weighs in favor of employee status when the work

is done continuously and for a long period of time, but evidence that

the worker provided similar services to others simultaneously weighs

in favor of independent contractor status." Wherley, 2013 WL 5744335,


        8
      Indeed, Plaintiffs performed a significant amount of unpaid
work for Express sorting, scanning, and loading packages prior to
their deliveries, which required virtually no business initiative
or skill.
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 19
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 20 of 31 PageID 7806




at *5; see also Cromwell v. Driftwood Elec. Contractors, Inc., 348

F. App'x 57, 60 (5th Cir. 2009) (concluding this factor "did not weigh

against employee status" where the plaintiffs "worked full-time

exclusively for the defendants for approximately eleven months . .

. . [and] did not have [a] temporary, project-by-project, on-again-

off-again relationship with their purported employer"). The parties'

"owner-operator agreement" was for an indefinite term and did not

contemplate a project of limited duration, although it did permit

termination by either party on three-days' notice. See Hopkins, 545

F.3d at 345-46 (concluding that the length of the parties' working

relationship          was     a    more     important         consideration       in   assessing

permanency than the fact that their contract provided for termination

by either party on a thirty-days' notice). And Plaintiffs testified

that they worked virtually exclusively for Express for a minimum of

seven months to a maximum of two years--a sufficiently long period

to be considered permanent.                         See Robicheaux, 697 F.2d at 666

(concluding that working relationships lasting "from ten months to

three years" that was, "except for insignificant work elsewhere,

exclusively with [the purported employer" was sufficient evidence

of permanence to support finding of employee status); De Luna-Lopez

v. A Lawn and Landcare Servs. Co., LLC, 3:11-CV-1782-M, 2013 WL

4504767, *5 (N.D. Tex. July 29, 2013) (Lynn, J.) (concluding that

permanency factor "points to employee status" where the plaintiffs

'worked exclusively for Defendant for periods of approximately 15


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 20
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 21 of 31 PageID 7807




and 10 months, respectively").

        Express contends that Plaintiffs "were free to make deliveries

for other companies, which weighs in favor of independent contractor

status." (Express Br. (doc. 75) 29.)                          But, aside from the parties'

owner-operator agreement, the only evidence Express cites for this

proposition is the deposition of Tariq Alfheed.9                              Express contends

that Alfheed testified that he "operated under K & T Brothers, Inc.[,]

for another company with a rented box truck." (Express's Br. (doc.

75) 29 (citing Express's App. (doc. 76) 397-98).) Upon reading the

immediately preceding pages of Alfheed's deposition, however, it is

clear that Alfheed was testifying about deliveries he made after his

work for Express ended, rather than while he was also making

deliveries for Express.10 To militate against a finding of permanence

        9
      Express also cites testimony from a plaintiff whose claims
have been dismissed. It is also clear from that testimony that
the other work was not undertaken while working for Express.
(Express's App. (doc. 76) 354.)
        10
             Specifically, Alfheed testified as follows:

        Q. Okay. Did you have any other employment or income
        while you drove for Express?
        A. Yes.
        Q. What was that?
        . . . .
        A. Prime Time Home Healthcare.
        . . . .
        Q. And what did you do for them?
        A. Just helping them, you know, get their stuff ready,
        help them for shopping and–
        Q. Is this like a person that you're helping?
        A. My dad.
        . . . . .
        A. Doctor told me to do that, actually. He told me,
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 21
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 22 of 31 PageID 7808




so as support independent-contractor status, the work for other

companies must be simultaneous with the work for the company at issue

so as to demonstrate nonexclusivity.                           See Robicheaux, 697 F.2d at

666; Wherley, 2013 WL 5744335, at *5; De Luna-Lopez, 2013 WL 4504767,

at *5. Furthermore, the reality of the situation appears to be that

working for Express took virtually every waking moment for each

plaintiff. (Pls.' App. (doc. 86-5) 95-96.) As a result, this factor

similarly favors a finding of employee status.

        6.    Conclusion: Employee

        Four of the five factors thus militate in favor of employee

status. Consequently, after consideration of the evidence highlighted

in the parties' brief, the Court concludes that, while working as

delivery drivers for Express, the plaintiffs were employees as that



        you help your father. You can't get paid for it. So I
        did it.
        . . . . .
        Q. Okay. Other than this home healthcare aide, any
        other businesses or income?
        A. What [sic] I'm doing Express, no. Except for the home.
        Q. Okay. Have you--did you ever set up any other
        delivery businesses or services outside of K & T?
        A. After Amazon?
        Q. Yes.
        A. Yes.
        Q. And what was that?
        A. The DSI like I said.
        Q. And did you operate under K & T at DSI?
        A. Yes.
        Q. So you were a contractor at DSI?
        A. Yes.

(Pls.' App. (doc. 86-20) 1359-61.)

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 22
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 23 of 31 PageID 7809




term is defined under the FLSA.

B.    Defendant EMP LSO Holding Corporation

        Defendants seek summary judgment on behalf of defendant EMP LSO

Holding Corporation ("EMP LSO"), contending that Plaintiffs can

present no evidence that EMP LSO was a joint employer with Express.

Plaintiffs concede in their brief that no such evidence has been

deduced.        Consequently, Defendants' motion is granted with respect

to Plaintiffs' claims against EMP LSO.

C.    FLSA Exemptions
        In Express's answer, it asserts that it is "exempt from the

payment of overtime under both federal and state law, including but

not limited to exemptions in the Motor Carrier Act Exemption, 29

U.S.C. § 213(b)." (Defs.' Answer and Affirmative Defenses to Pls.'

Second Am. Compl. (doc. 55) 76, ¶ 9.)                              Plaintiffs seek summary-

judgment as to these exemptions, and Express has failed to respond

to that request. The burden of proving an exemption under the FLSA
falls on the alleged employer. See Meza v. Intelligent Mexican Mktg.,

Inc., 720 F.3d 577, 581 (5th Cir. 2013). Because Express has failed

to present any proof in support of its claimed exemptions, the Court

concludes that Plaintiffs are entitled to summary judgment regarding

those exemptions.

D.    Damages
        1.    Unpaid Overtime/Minimum-Wage Compensation

        Employees who successfully assert an unpaid overtime- or minimum-


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 23
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 24 of 31 PageID 7810




wages claim can recover from their employer "the amount of their

unpaid minimum wages, or their unpaid overtime compensation, as the

case may be, and . . . an additional equal amount as liquidated

damages."         29 U.S.C.A. § 216(b) (West 2018).                       The employee has the

burden of demonstrating that he performed work for which he was not

correctly compensated. Anderson v. Mt. Clemens Pottery Co., 328 U.S.

680, 686-87 (1946), superseded on other grounds by statute, Portal-to-

Portal Act of 1947, 29 U.S.C. § 254(a), as recognized in Integrity

Staffing Sols., Inc. v. Busk, 135 S. Ct. 513, 519 (2014).

        Nevertheless, employers are required to maintain payroll records

that correctly reflect the hours worked by and wages paid to their

employees. See 29 U.S.C.A. § 211(c) (West 2018); 29 C.F.R. § 516.2.

Express admits that it did "not maintain a record of 'hours worked'

by Plaintiffs."               (Pls.' App. (doc. 86-8) 116.)                       As a result,

Plaintiffs are entitled to some leeway in proving the amount and

extent of the work they performed for which they were not properly

compensated:

             When the employer has kept proper and accurate records
        the employee may easily discharge his burden [of proving
        that he performed work for which he was not properly
        compensated] by securing the production of those records.
        But where the employer's records are inaccurate or
        inadequate and the employee cannot offer convincing
        substitutes a more difficult problem arises. The solution,
        however, is not to penalize the employee by denying him
        any recovery on the ground that he is unable to prove the
        precise extent of uncompensated work. Such a result would
        place a premium on an employer's failure to keep proper
        records in conformity with his statutory duty; it would
        allow the employer to keep the benefits of an employee's
        labors without paying due compensation as contemplated by

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 24
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                        Page 25 of 31 PageID 7811




        the [FLSA]. In such a situation we hold that an employee
        has carried out his burden if he proves that he has in fact
        performed work for which he was improperly compensated and
        if he produces sufficient evidence to show the amount and
        extent of that work as a matter of just and reasonable
        inference. The burden then shifts to the employer to come
        forward with evidence of the precise amount of work
        performed or with evidence to negative the reasonableness
        of the inference to be drawn from the employee's evidence.
        If the employer fails to produce such evidence, the court
        may then award damages to the employee, even though the
        result be only approximate.

Anderson, 328 U.S. at 687-88. Indeed, "FLSA damages may be estimated,

especially when the employer fails to keep required payroll records."

Olibas v. Barclay, 838 F.3d 442, 450 (5th Cir. 2016).                                             Such

"[e]stimates          may     come      from     representative               testimony,    and   the

'[t]estimony of some employees concerning the hours worked by groups

of non-testifying employees is sufficient if those who do testify

have personal knowledge of the work performed by those who do not.'"

Id. (quoting Beliz v. W.H. McLeod & Sons Packing Co., 765 F.2d 1317,

1331 (5th Cir. 1985)).

        Plaintiffs have presented various damages models that appear

to the Court to delineate the amount and extent of the uncompensated

or undercompensated work they performed as a matter of just and

reasonable inference. Plaintiffs did not, however, specifically point

to the actual evidence supporting those damage models until the filing

of    their      reply      brief.          (Pls.'       Reply          Br.   (doc.   99)   19-23.)

Furthermore, Express has cited certain of Plaintiffs' testimony that

appears to negate or at least call into question portions of some

of these damage models. (Express's Br. (doc. 75) 32.) As a result,

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 25
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 26 of 31 PageID 7812




the Court concludes that issues of fact preclude the award of summary

judgment regarding Plaintiffs' actual damages.

        2.    Good Faith/Willfulness

        Unless an employer can demonstrate that he acted "in good faith

and that he had reasonable grounds for believing that his act . .

. was not a violation of the [FLSA]," he is also liable for liquidated

damages not to exceed an amount equal to the overtime or minimum-wage

compensation due to the employee.                         29 U.S.C.A. § 260 (West 2018).

"[A]n employer 'faces a "substantial burden" of demonstrating good

faith and a reasonable belief that its actions did not violate the

FLSA."       Singer v. City of Waco, Tex., 324 F.3d 813, 823 (5th Cir.

2003) (quoting Bernard v. IBP, Inc. of Neb., 154 F.3d 259, 267 (5th

Cir. 1998). When an employer suspects that it is not in compliance

with the FLSA, its violation cannot be said to have been in good

faith.       See Heidtman v. Cty. of El Paso, 171 F.3d 1038, 1042 (5th

Cir. 1999).

        Unsurprisingly, a violation of the FLSA cannot be said to have

been in good faith where it is determined to have been willful.

Singer, 324 F.3d at 823.                  The FLSA provides for a two-year statute

of limitations that may be extended to three years when the employer's

violation of the statute is willful.                            29 U.S.C.A. § 255(a) (West

2018). The employee has the burden to demonstrate willfulness. See

Mohammadi v. Nwabuisi, 605 F. App'x 329, 332 (5th Cir. 2015).                                   A

violation is willful if the employer knew or showed reckless disregard


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 26
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                        Page 27 of 31 PageID 7813




for whether its conduct violated the FLSA. See McLaughlin v. Richland

Shoe Co., 486 U.S. 128, 133 (1988). An employer willfully violates

the FLSA for liquidated-damages purposes when it "shows a 'disregard

for the governing statute and an indifference to its requirements.'"

Martin v. Selker Bros., Inc., 949 F.2d 1286, 1296 (3d Cir. 1991)

(quoting Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 127

(1985)).        An employer's violation is not willful, however, when it

is "based on nothing more than negligence, or, perhaps, on a

completely good-faith but incorrect assumption that a pay plan

complies with the FLSA in all respects."                                McLaughlin, 486 U.S. at

135. Furthermore, the "failure to consult an attorney, without prior

notice of alleged FLSA violations, does not constitute willfulness."

Mohammadi, 605 F. App'x at 332.

        After review of the evidence and arguments submitted by the

parties regarding these issues, the Court is not inclined to grant

summary judgment in Plaintiffs' favor regarding the issue of Express's

good faith or willfulness.                   Regarding willfulness, Plaintiffs have

failed to point to any "smoking-gun evidence" demonstrating that

Express knew or was recklessly indifferent about whether it was

abiding by the FLSA with regard to Plaintiffs. There is no evidence

suggesting that Express suspected it was violating the FLSA as to

Plaintiffs. Plaintiffs point out that at his deposition, Express's

Rule 30(b)(6) deponent relied solely on the fact that Express believed

Plaintiffs were independent contractors to support his contention


ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 27
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 28 of 31 PageID 7814




that the company acted in good faith.                          But it appears to the Court

that the fact that Plaintiffs signed contracts designating them as

independent contractors does support Express's assertion of good

faith.       Furthermore, Express is correct that some legal opinions

conclude, in somewhat different circumstances, that delivery drivers

are contractors rather than employees.                             And the Court is not yet

persuaded that the fact that Express's Rule 30(b)(6) representative

failed to mention these opinions during his deposition now bars

Express from relying on them to demonstrate its good faith or lack

of willfulness.             As a result, Plaintiffs' summary-judgment motion

is denied as to these issues.

E.    Retaliation

        Plaintiffs          Lovo,        Masoud,        Urbina,         Castellanos,     Wilder,

Bajracharya, and the Alfheed brothers also assert an FLSA retaliation

claim against Express. Specifically, these "retaliation plaintiffs"

contend that they were denied the opportunity to apply for additional

work with Express in March and April 2017 as a result of their

participation in this lawsuit.

        The FLSA makes it unlawful for any employer "to discharge or

in any other manner discriminate against any employee because such

employee has filed any complaint . . . under or related to this

chapter." 29 U.S.C. § 215(a)(3). Such claims are similarly analyzed

as those under Title VII of the Civil Rights Act of 1964:

        First, a plaintiff must make a prima facie showing of (1)
        participation in protected activity under the FLSA; (2)

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 28
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 29 of 31 PageID 7815




        an adverse employment action; and (3) a causal link between
        the activity and the adverse action. If a plaintiff meets
        this burden, the defendant must then articulate a
        legitimate, non-discriminatory reason for its decision.
        The burden then shifts to the plaintiff to demonstrate that
        the proffered reason is a pretext for discrimination.

Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 624 (5th Cir.

2008). An "adverse employment action" in this context is any action

that "would have been materially adverse to a reasonable employee."

Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006).

In other words, "the employer's actions must be harmful to the point

that they could well dissuade a reasonable worker from making or

supporting a[n FLSA] charge." Id.; McCoy v. City of Shreveport, 492

F.3d 551, 559-60 (5th Cir. 2007).

        Even assuming Plaintiffs have demonstrated, prima facie, a case

of retaliation, they have come forward with no evidence demonstrating

that Express's reason for the termination of their routes was

pretextual.           Express proffers that it terminated the retaliation

plaintiffs' routes on or about April 18, 2017, because Amazon

terminated its delivery contract with Express.                                 The retaliation

plaintiffs wholly fail to present any evidence demonstrating that

Express's claimed reason for the termination of their routes--the

termination of the Amazon contract--was instead a pretext for

discriminating against them due to the fact that they participated

in this lawsuit. They must present evidence demonstrating that "the

adverse       employment          action       would      not     have    occurred   'but   for'

plaintiff's protected activity." Kanida v. Gulf Coast Med. Personnel

ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 29
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 30 of 31 PageID 7816




LP, 363 F.3d 568, 580 (5th Cir. 2004).                          They have failed to present

evidence demonstrating that but for the filing of this suit, their

routes would not have been terminated.

        Instead, the retaliation plaintiffs contend that the adverse-

employment action about which they complain is not their termination,

but the fact that they were not invited to a lunch meeting where

Express discussed with other drivers possibly performing "LSO Parcel

pickups and deliveries." (Pls.' Br. (doc. 82) 60; Pls.' App. (doc.

86-28) 2385.) The retaliation plaintiffs contend that they were not

given the opportunity to perform the work discussed at the lunch

meeting.         But no evidence has been presented that any work was

actually distributed at the lunch meeting, and the retaliation

plaintiffs have failed to demonstrate that not being invited to the

lunch meeting adversely impacted their ability to bid on that work.

Indeed, Express's representative testified that those who did not

attend the meeting were subsequently permitted to bid on the new work

if they chose to do so.                      (Express's App. (doc. 76) 338.)                 The

retaliation plaintiffs have not presented any evidence demonstrating

that they were denied the ability to bid on the LSO routes or that

they bid on those routes but were denied them. Indeed, although they

have speculated that other drivers were treated more favorably

regarding these routes, they have failed to actually name any such

drivers or demonstrate that they were comparably situated except for




ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 30
TRM/chr
 Case 4:16-cv-00853-Y Document 108 Filed 01/30/19                       Page 31 of 31 PageID 7817




their FLSA claims.11               Consequently, Express is entitled to summary

judgment regarding Plaintiffs' retaliation claims.


                                         IV.     Conclusion

        For the foregoing reasons, the Court concludes that Plaintiffs'

summary judgment motion should be and hereby is GRANTED to the extent

it seeks a determination that, while acting as drivers for Express,

Plaintiffs were employees under the FLSA. Plaintiffs' motion is also

GRANTED regarding Express's claimed exemptions under the FLSA.

Conversely, Express's summary-judgment motion is GRANTED to the extent

it seeks summary judgment as to the FLSA retaliation claim asserted

by certain of the plaintiffs and all claims asserted against defendant

EMP LSO Holding Corporation. In all other respects, the motions are

denied.

        SIGNED January 30, 2019.
                                                          ____________________________
                                                          TERRY R. MEANS
                                                          UNITED STATES DISTRICT JUDGE




        11
      Kahlid Alfheed points to a "Herman" and "Hakeem" who were
allegedly given the LSO work, but he fails to provide any details
about these comparators. (Pls.'s App. (doc. 86-19) 1057-58.)
Furthermore, it appears clear that the Alfheed brothers actually
continued to deliver for Express after the Amazon contract was
terminated. (Express's App. (doc. 76-2) 877-78.)
ORDER PARTIALLY GRANTING CROSS MOTIONS FOR SUMMARY JUDGMENT - Page 31
TRM/chr
